DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment and response filed on 02/04/2021 has been received and entered into the case record.
Claim 46 is amended. 
Claim 51 is cancelled. 
Claims 46-50, 52-56 and 59-66 are pending and have been considered on the merits. 
All arguments have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 46-48, 50, 52-56, 59-61, and 63-66 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gui et al. (2010. Tissue Engineering: Part C 16(2):173-194, IDS Reference No. 38, filed on 01/31/2017) in view of Niklason et al. (1999. Science 283(5413): 489-493, IDS Reference No. 41, filed on 01/31/2017), Niklason et al. (U.S. Patent No. 7,943,378, IDS Reference No. 3, filed on 01/31/2017, hereinafter “Niklason Patent”) and Mitchell et al. (U.S. Patent No. 6,962,814, IDS Reference No. 25, filed 01/31/2017) as set forth in the previous office action filed on 09/04/2020 and as discussed below, and in further view of Schoen et al. (2005. Ann Thorac Surg 79: 1072–80).
Regarding claims 46-48 and 53-55, Gui et al. teaches tissue-engineered porcine arteries having smooth muscle cells (SMCs) seeded onto tubular PGA mesh that are cultured and harvested after 8 weeks 
Gui et al. discloses that they created the decellularized constructs as previously described by Niklason et al. 
As evidenced by Niklason et al., the decellularized vessels created by Gui et al. meet the characteristics recited in claim 46.  Niklason et al. teaches that the constructs are produced from vascular cells grown on polyglycolic constructs using a pulsatile perfusion culture system (p. 490). It is further disclosed that the mechanical properties derive from the SMCs and extracellular matrix proteins they produce because the PGA scaffold degrades to less than 15% of its initial mass after 5 weeks in culture (p. 491). Niklason et al. additionally teaches that culturing under the disclosed conditions produce rupture strength (i.e. burst strength) of greater than 2000 mg/Hg (abstract, p. 491) and had no evidence of dilation 24 days after implantation (p. 492).
Gui et al. does not teach the use of human cells, the internal diameter of the construct, the length of the construct or the thickness of the construct.
Mitchell et al. teach production of tubular, tissue engineered constructs to be used as vascular grafts by growing cells on a substrate which is then decellularized to produce a construct comprising cells that secret ECM components such as collagen or elastin (i.e. proteins) (Abstract, Col 3, lines 30-35; Col 24, lines 33-38). Furthermore, Mitchell discloses that in order to reduce immunogenicity when implanted in a subject, a human for example, the cells seeded into the tubular structure to secrete the ECM components should be of the same species (Col 3, lines 40-46). Therefore the human cells utilized would secret human extracellular matrix proteins. The starting material for the construct has an inner diameter of 3-6mm and a length of 1-10 cm (Col 26, lines 45-50). 
Niklason Patent teaches tubular constructs having a wall thickness greater than about 200 micrometers at the thinnest portion of the construct (Col 9, Table 1).

With respect to the limitation that the construct is intimal hyperplasia and that less than 1% of calcification is found at 6 weeks post implantation, decellularized tissue, which has had DNA removed, as taught by Gui et al., is inherently resistant to intimal hyperplasia and calcification and choosing a decellularization process and quality checks that resulted in a tubular construct that is made such that it induces less than 1mm of intimal hyperplasia thickening at 6 months of implantation and less than 1% calcificiation at 6 weeks would have been an obvious modification if not already present, as Mitchell et al. indicate that meeting or exceeding the biomechanical properties of the native tissue or organ is desirable (Col 24, lines 44-67). Furthermore, it is taught that calcification plays a major role in the failure of bio-prosthetic and other tissue substitutes. As residual cells yield calcification post devitalization in previously known grafts, decellularization, such as the process taught by Gui et al. wherein the resulting constructs are substantially acellular, would be inherently resistant to calcification and thus would induce less than 1% calcification at 6 weeks (Schoen et al., Abstract, Table 2, p. 1076).
Regarding claims 50-52, Gui et al. discloses that the incubation of the tubular constructs in EGM-2 degrades the dsDNA to amounts that are trace or even no detectable amounts as shown by DNA quantification methods using dsDNA reagents (p. 175, Fig 1D). Such degradation would render it obvious to have a quality control check using gel electrophoresis to confirm the decellular nature of the construct through a lack of dsDNA. 

With respect to claim 59, the limitation that the time after implantation (relative to the tubular construct not dilating greater than 50% of its implant diameter) is 6 months is intended use. To the extent that this limitation could be assessed in a composition (tubular construct) claim, the teachings of Gui et al. and Mitchell et al. inherently meet this based on the teachings of Gui et al. with respect to the decellularization process either inherently produce this or it would have been an obvious modification, especially as Mitchell et al. indicate that meeting or exceeding the biomechanical properties of the native tissue or organ is desirable.
Regarding claims 60 and 61, Mitchell et al. teach that engineered blood vessels can be grown to a desired length without side branches or valves and that, unlike with harvested tissue, a desired size can be manufactured, (Col. 9, lines 44-51) As such, it would have been an obvious modification to extend the 10 cm lengths described (Example 1) to longer than 10 cm.
Regarding claim 63, ECM proteins are oriented circumferentially around the tubular device as the manufacturing process dictates this orientation in order to achieve the desired tubular shaped constructs.
Regarding claim 64, Gui et al. teaches that PBS is used to wash the tubular constructs during their production as well as stored in PBS after their incubation periods (p. 174).
Regarding claims 65 and 66, Niklason et al. teaches a suture retention strength of up to 90g in their tissue engineered constructs and a suture retention strength of about 273g in native vessels (Table 1). 6-0 sutures were used in the procedure (Fig 1 description). One of ordinary skill in the art would be motivated to produce a tissue engineered construct with an improved suture retention strength from that of Niklason et al. to one of 120g or more in order to create constructs that meeting or exceeding the biomechanical properties of the native tissue or organ is desirable and would provide a reasonable expectation of success in implantation (Col 24, lines 44-67).
.

Claim 49 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gui et al. (supra), in view of Niklason et al. (supra), Niklason Patent (supra) and Mitchell et al. (supra) as applied to claims 46-48, 50, 52-56, 59-61, and 63-66 above as set forth in the previous office action filed on 07/29/2019 and as discussed below, and in further view of Dahl et al. (IDS Reference No. 36, filed on 01/31/2017).
As applied to claims 46-48, 50, 52-56, 59-61, and 63-66 above, the combined references of Gui et al., Niklason et al., Niklason Patent and Mitchell et al., provide teachings for a decellularized tubular construct comprising human extracellular matrix proteins. These references do not provide teachings on the hydroxyproline content of the constructs.
Dahl et al. teaches the collagen content of tissue engineered constructs comprising tubular decellularized scaffolds seeded with SMCs at about 44% of the dry weight (Table 2). Dahl et al. discloses that their calculation for collagen is ten time the amount of hydroxyproline found in the construct. Thus the hydroxyproline content is 4.4% of the dry weight (i.e. more than 40 micrograms/1mg) (p. 349).
It would be obvious to one of ordinary skill in the art to create a tissue engineered construct as described by the teachings of Gui et al., Niklason et al., Niklason Patent and Mitchell et al. with a hydroxyproline content higher than 40 micrograms/1 mg as described by Dahl et al. in order to have an implantable construct with a projection reasonable expectation of success. One would be motivated to have a hydroxyproline content greater than 40 micrograms/mg because the native tissue has a collagen content of 40% or 40 micrograms/mg hydroxyproline (Dahl et al,. Table 2.) Thus, a higher hydroxyproline content of a tissue engineered construct would correspond to a construct that could perform as well, if not better than the native tissue it replaces which is desirable in producing implantable constructs (Mitchell et al. Col 24, lines 44-67).
.  

 Claim 62 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gui et al. (supra) in view of Niklason et al. (supra), Niklason Patent (supra) and Mitchell et al. (supra) as applied to claims 46-48, 50-56, 59-61, 63 and 64 above, and in further view of Prabhakar et al. (IDS Reference No. 2, filed on 11/20/2018) as set forth in the previous office action filed on  07/29/2019 and as discussed below.
As applied to claims 46-48, 50-56, 59-61, and 63-66 above, the combined references of Gui et al., Niklason et al., Niklason Patent and Mitchell et al., provide teachings for a decellularized tubular construct comprising human extracellular matrix proteins. Gui et al. discloses that the decellularized tubular construct is made on a PGA tubular mesh, which is later degraded, but does not teach the remaining amount of PGA in the construct (p. 175-176, Fig. 3C).
Prabhakar et al. teach that engineered vessels cultured on PGA in pulsatile bioreactors may have residual PGA fragments and these PGA fragments further appear to decrease the function of the engineered vessel (p. 303-304). Prabhakar et al. teach that treatment of the PGA polymer with NaOH prior to vessel culture in the pulsatile bioreactor reduces the residual PGA polymer fragments and is important in producing vessels that can attain appropriate morphology with less PGA residue (p. 304, 309).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the method of producing a tubular construct to incorporate the use of a treated PGA construct as taught by Prabhakar et al. to yield a decellularized tubular construct with less than 1% of the hydrated mass of the construct being PGA because it would have been obvious to have combined prior art elements according to known methods to yield predictable results. Incorporating the claimed, NaOH-treated PGA construct as taught by Prabhakar et al. would have led to predictable results with a reasonable expectation of success because Prabhakar et al. teach that treatment of the claimed PGA tubular construct 
Therefore, the invention would be obvious to one of ordinary skill in the art at the time of the effective filing date. 

Response to Arguments
Applicant’s arguments filed 02/04/2021, with respect to the 112b rejection set forth in the Office Action filed on 09/04/2020 have been fully considered and are persuasive in light of the amendments made to the claims.  The 112b rejection has been withdrawn. 
Applicant's arguments filed on 02/04/2021 with respect to the 103 rejections set forth in the Office Action filed on 09/04/2020 have been fully considered but they are not persuasive. 
On pages 6-8, Applicant discusses the arguments cited previously in the Office Action made by the Examiner in regards to the rejection of claim 46 and its dependent claims. The arguments discussed were that the claim is a product and the arguments made by Applicant previously were directed towards the method of making said product, and therefore directed to a product by process claim.
Applicant argues that an artisan following the process of the cited art would not arrive at the claimed product. The fundamental differences between human cells and cells from other species including their ability to deposit ECM protein and their response to the decellularization process mean that the prior art approaches did not work when moving from porcine and bovine cells to human cells. 
Applicant further argues that if the art were predictable, then using the processes described in the art with human cells would have been expected to result in human constructs having the related properties. Furthermore, prior art approaches did not work as described in the Declataion filed on page 6. Constructs made using human cells in medium containing FBS had issues with inadequate wall thickness 
Applicant argues that after realizing such deficiencies in their prior methods (i.e. the cited prior art) a new research project was initiated to produce constructs with human cells to be implanted into humans.
On page 8, Applicant argues that as Dahl and Prabhakar do not cure the deficiencies of the previous rejection of claim 46 and thus claim 49 should also be allowable. 
Examiner reiterates that Applicant’s arguments and the declaration focus on a product by process claim limitation. However there is no process step recited in the claims.  Applicant’s arguments are not persuasive in that the specification discloses that the culturing may be performed in any conventional medium and the “medium may optionally comprise bovine serum, porcine serum, ovine serum, equine serum, or human serum” with a preference for human serum (para. 0071). The arguments set forth by Applicant are therefore not commensurate in scope with the pending application as the pending application enables the use of non-human serum in the method of making the claimed product. 
The claims are directed to a product and not the process of making said product and therefore any arguments regarding the process are not persuasive in regards to the claimed invention.
Examiner reiterates from the previous arguments that a product is claimed and not the process of making said product. The claimed product does not recite any process limitations, for instance, claims reflecting the necessity of utilizing human serum instead of FBS as discussed by Applicant or the novel serum that Applicant illustrates in the Declaration. Therefore, the arguments are not persuasive and the rejections is maintained. 
In light of the amendments made regarding calcification in claim 46, Schoen et al. is additionally cited to further provide motivation and show the inherency of the lack of calcification due to a decelluarization process such as that of Gui et al. and would thus meet the limitation of a construct wherein less than 1% calcification was found within 6 weeks of implantation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.F.C./             Examiner, Art Unit 1632                                                                                                                                                                                           

/RAM R SHUKLA/             Supervisory Patent Examiner, Art Unit 1635